Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third capillary structure comprises a plurality of strip parts located in the first area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-12 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the new claim limitation in claim 1 of “the third capillary structure comprises a plurality of strip parts located in the first area”.  The term “strip parts” does not appear in the originally filed specification.  Applicant appears to try to identify “strip parts” in their arguments, dated 6/22/22, but merely point vaguely to either elements 113/114/140 which have already been claimed and do not clearly identify an as yet unclaimed element, nor any structure that may be considered a “strip part” clearly in an identifiable way.  Thus, the newly claimed element “strip parts” is considered new matter. 
Claims 3-4 and 8-12 are rejected for dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strip parts” is indefinite as one skilled in the art would not understand what applicant is trying to claim.  Applicant appears to try to identify “strip parts” in their arguments, dated 6/22/22, but merely point vaguely to either elements 113/114/140 which have already been claimed and do not clearly identify an as yet unclaimed element, nor any structure that may be considered a “strip part” clearly in an identifiable way.  At best applicant may be trying to claim a shape of the “non-woven metal wool” but this would be a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim claims either the metal powder or the non-woven metal wool as options, but the new claim requires the strip parts and does not merely modify the optional non-metal wool.  If this is even what applicant is trying to claim.  For examination purposes the limitation will be treated as modifying the “non-woven metal wool” only (examiner notes that even this reading appears to be new matter)
Claims 3-4 and 8-12 are rejected for dependence from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (U.S. PGPub 2019/0271511) in view of Huang (U.S. PGPub 2013/0025829).
Regarding claim 1, Kishimoto teaches a vapor chamber device (element 1) adapted to be thermally coupled to a heat source (para. 004, “heating element”, further note that It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.) the vapor chamber device comprising a first casing (element 3) comprising a first plate (the bottom flat section of element 3), a first capillary structure (created by elements 7 see para. 0035) at an inner surface of the first plate (per fig. 1), and a first lateral wall (the raised outside section of element 3, specifically leading to element 6) protruding from the inner surface and surrounding the first capillary structure (per fig. 1), wherein the heat source is adapted to be in contact with an outer surface of the first plate (para. 004, “heating element”, further note that It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138, further note applicant has heat source is not affirmatively claimed in the claim but merely appears to be an intended use of the structure), and the first capillary structure serves as a liquid channel (para. 004 and 0035); a second casing (element 2) stacked on the first casing and comprising a second plate (per fig. 1), a plurality of supporting posts (elements 5) protruding from the second plate, and a second lateral wall (the raised outside section of element 2, specifically leading to element 6) protruding from the second plate and surrounding the supporting posts (per fig 1), wherein a plurality of vapor channels (spaces between elements 5 inherent in the flow of fluid in the vapor chamber) are formed between the supporting posts, the supporting posts face towards the first capillary structure (per fig. 1), and the first lateral wall is connected to the second lateral wall (at element 6); a second capillary structure (element 8) disposed between the first capillary structure and the supporting posts of the second casing (per fig. 1).  Further Kishimoto teaches the first plate is entirely integrally formed (per fig. 1 the element is a single piece which read son this limitation, applicant may be trying to claim a method of manufacturing but does not explicitly do so with this limitation – if so read examiner notes that product-by-process claim limitations “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)) the first capillary structure comprises a plurality of trenches formed between a plurality of protruding bars (per fig. 1 spaces between “protruding bars” elements 7 may be considered trenches), the first capillary structure comprises a plurality of trenches (spaces between elements 7) formed between a plurality of protruding bars (elements 7).
Kishimoto does not teach a third capillary structure disposed at the inner surface of the first plate and corresponding to the heat source, wherein, a first area which is in the trenches and corresponds to the heat source is filled with the third capillary structure, a second area which is in the trenches and does not correspond to the heat source is not filled with the third capillary structure, and the third capillary structure comprises metal powders or non-woven metal wool (see 112 a/b above). Huang teaches a capillary structure (element 20) specific for the contact area of the heat generating element (element 100 per fig. 4).  Huang also teaches the third capillary structure is metal powder (para. 0035)It would have been obvious to one skilled in the art at the time of filing to modify Kishimoto to include the capillary structure aligned only with the heat generating device of Huang as claimed, thus resulting in the third capillary structure being in the trenches corresponding to a first area (matching with the heat source) and not being in a second area away from the heat source.  The motivation to do so would be to rapidly conduct the heat generated outward/elsewhere (para. 0047) using well known capillary structures (metal powders).  It would have been obvious to one skilled in the art at the time of filing to fill such grooves with the capillary structure of Huang to get this capillary structure as close to the heat generating component as possible as taught by Huang (see fig. 4), the motivation to do so would be to rapidly conduct the heat generated outward/elsewhere (para. 0047).
Regarding claim 3, Kishimoto teach the second capillary structure is a mesh structure woven by a plurality of wires (para. 0052 “fiber structure”).  Examiner notes that the phrasing of “or a metal foam layer, wherein the second capillary structure comprises a plurality of holes, and the holes and the trenches corresponding to the heat source are filled with the third capillary structure.” Appears to requires the plurality of holes, and the holes and the trenches corresponding to the heat source are filled with the third capillary structure ONLY with the last option of a metal foam structure.   Applicant may have meant it to apply to any of the listed possible capillary structures if so it would better read: or a metal foam layer[[,]]; wherein the second capillary structure comprises a plurality of holes, and the holes and the trenches corresponding to the heat source are filled with the third capillary structure.
Regarding claim 8, Kishimoto teaches the supporting posts are evenly distributed on the second plate (per fig. 1-2).
Regarding claim 10, Kishimoto does not teach one portion of the supporting posts is disposed corresponding to the heat source, and the other portion of the supporting posts is radially arranged around the one portion of the supporting posts as a center.
Huang teaches one portion of the supporting posts (middle post element 41) is disposed corresponding to the heat source, and the other portion of the supporting posts (other elements 41 surrounding middle post) is radially arranged around the one portion of the supporting posts as a center.  It would have been obvious to one skilled in the art at the time of filing to modify the support posts of Kishimoto with the organization of Huang, the motivation to do so would be to fully and efficiently support the structure.  
Regarding claim 11, Kishimoto teaches the supporting posts comprise a plurality of rectangular posts (per fig. 1-2).
Regarding claim 12, Kishimoto the first capillary structure comprises a plurality of trenches (the spaces between elements 7 may be considered “trenches”), and at least one portion of the trenches is radially arranged (note that this limitation is very broad and that any portion of a trench being considered aligned with any possible radial alignment meets it thus the trenches of Kishimoto meet this limitation as the outer trenches can be considered at least in part “radially aligned form a center of plate 3).

Potentially Allowable Subject Matter
Claim 5 and 9 as written have no prior art that reads on the claimed combination of structures, the presence of the 112a/b above though does mean these claims are rejected. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art while teaches a plurality of capillary structures it does not teach or make obvious the second capillary structure comprises an opening corresponding to the heat source, and the opening filled with the third capillary structure as in claim 5.  The prior art while teaches a plurality of capillary structures it does not teach or make obvious the first supporting posts are disposed corresponding to the heat source, and the second supporting posts are located beside the first supporting posts and extend along an axial direction as in claim 9. 

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.  Responses to specific arguments are detailed below.
Examiner notes that amendments discussed in 6/1/22 interview did NOT include the new limitation of “strip parts”.  Applicant’s arguments with respect to claim(s) this limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that he combination Kishimoto and Huang as hindsight.  The examiner respectfully disagrees with this argument as motivation is provided from the prior art cited itself and thus hindsight is not used. 
In response to applicant's argument that the combination of references would not arrive at the claimed structure- examiner respectfully disagrees, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case the application of the wick structure of Huang is a first wick structure and not a third, the bodily incorporation does not require specifically the replacement of wick structures but as done here the addition of the structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763